Citation Nr: 1436266	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  06-36 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder (other than posttraumatic stress disorder (PTSD)).

2.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

4.  Entitlement to a rating in excess of 30 percent for PTSD.

5.  Entitlement to a compensable rating for bilateral hearing loss.

6.  Entitlement to a compensable rating for residuals of a right upper arm lipoma excision.  

7.  Entitlement to a compensable rating for residuals of a right hand first metacarpal fracture.  

8.  Entitlement to a compensable rating for postoperative left inguinal hernia.  


REPRESENTATION

Appellant represented by:	Neil B. Riley, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service from January 1970 to November 1971 and from August 1972 to December 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) dated in April 2005 (which denied service connection for hypertension secondary to service-connected emphysema and declined to reopen the matters of service connection for a back disorder and situational adjustment disorder with depressed mood), October 2010 (which denied compensable ratings for hearing loss, residuals of a right upper arm lipoma excision, residuals of a right hand first metacarpal fracture, and postoperative left inguinal hernia (this rating decision also declined to reopen the matter of service connection for hypertension secondary to emphysema; however, the issue is on appeal from the April 2005 rating decision which considered the matter de novo)), and February 2011 (which granted service connection and assigned a 30 percent rating for PTSD from August 10, 2004 (an interim (May 2013) rating decision granted an earlier effective date of September 29, 1993 for the award of service connection for PTSD).  In May 2014, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  At the hearing the Veteran's agent requested, and was granted, a 60-day abeyance period for the submission of additional evidence.  In correspondence received in July 2014, the Veteran's agent indicated that "[t]here is no further information to submit at this time."  

The Board notes that the Veteran has been assigned diagnoses of various psychiatric disabilities, including personality disorder, paranoid personality disorder, bipolar disorder, psychotic disorder, depression and PTSD.  Case law provides that the scope of a mental health disability claim includes any mental disability that may be reasonably encompassed by the claimant's description of the disability, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, as noted above, service connection for PTSD has been granted and the matter of an increased rating is on appeal.  However, the instant case is distinguished from Clemons, as it stems from a specific attempt by the Veteran to reopen a claim of service connection for a psychiatric disorder (other than PTSD) that was previously finally denied (by a September 1989 rating decision), and requires submission of new and material evidence before it can progress to de novo review.  

The evidence of record shows that a claim of service connection for hypertension was previously denied on a direct basis in a July 1994 rating decision (from which the Veteran initiated, but did not perfect, an appeal).  The fact that the Veteran has since raised an additional theory of causation (i.e., that his hypertension is secondary to/aggravated by his service-connected emphysema and/or PTSD) does not operate to transform his previously denied claim into a new one.  See, e.g., Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 206 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Further, a September 1989 rating decision (from which the Veteran initiated, but did not perfect, an appeal) denied service connection for a back disability and situational adjustment disorder with depression (a December 1989 rating decision confirmed the denial of service connection for a back disability).  Under the circumstances, it is the Board's conclusion that new and material evidence must be received to reopen the Veteran's claims before they can again be considered on the merits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2013).  Consequently, and because the Board is required to consider the question of reopening independent of the RO's determination on the matter, the issues on appeal as to the psychiatric, back and hypertension claims have been characterized as set forth above, on the title page.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran had been represented by Disabled American Veterans (DAV); however, he revoked his designation of DAV as his representative, and appointed an attorney to represent him.  See December 2010 VA Form 21-22a.  He subsequently designated an agent (from the Attorney's firm) to represent him.  See March 2014 VA Form 21-22a.

The issues of service connection for psychiatric and back disorders and hypertension (on de novo review) and regarding the ratings for hearing loss and PTSD are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  On the record at the hearing in May 2014, and prior to the promulgation of a decision in the appeal, the Veteran and his agent advised the Board that he was withdrawing his appeal seeking compensable ratings for residuals of a right upper arm lipoma excision, a right hand first metacarpal fracture, and postoperative left inguinal hernia.

2.  A September 1989 rating decision (from which the Veteran initiated, but did not perfect, an appeal) denied service connection for situational adjustment disorder with depression based essentially on a finding that a nexus between a current neurosis and the Veteran's service was not shown.

3.  Evidence received since the September 1989 rating decision includes the Veteran's May 2014 hearing testimony, VA and private treatment records and records from the Social Security Administration (SSA) which show psychiatric diagnoses other than PTSD (for which service connection is already established); relates to the unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder other than PTSD; and raises a reasonable possibility of substantiating such claim.

4.  A December 1989 rating decision confirmed a September 1989 rating decision which denied the Veteran service connection for a back disability based essentially on a finding that any back problems in service were acute and transitory (and that a current back disability was not shown).

5.  Evidence received since the December 1989 rating decision includes the VA and private treatment records and SSA records which show diagnoses of back disability (degenerative disc disease, moderate osteoarthritis, Schmorl's node in the lower lumbar spine and disc bulge at L4-L5 with mild hypertrophic arthritis); relates to the unestablished fact necessary to substantiate the claim of service connection for a back disorder; and raises a reasonable possibility of substantiating such claim.

6.  A July 1994 rating decision (from which the Veteran initiated, but did not perfect, an appeal) denied the Veteran service connection for hypertension based essentially on a finding that such disease was not shown to be related to the Veteran's service.  

7.  Evidence received since the July 1994 rating decision includes the Veteran's May 2014 hearing testimony and records from SSA which include an April 1991 private treatment report which notes a history of hypertension; relates to the unestablished fact necessary to substantiate the claim of service connection for hypertension; and raises a reasonable possibility of substantiating such claim.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal are met as to the claims seeking compensable ratings for residuals of a right upper arm lipoma excision, a right hand first metacarpal fracture, and postoperative left inguinal hernia; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7194, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  New and material evidence has been received and the claim of service connection for a psychiatric disorder other than PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received and the claim of service connection for a back disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has been received and the claim of service connection for hypertension may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Inasmuch as this decision grants the Veteran's claims to reopen and given his expression of intent to withdraw his appeal in the matters of compensable ratings for residuals of a right upper arm lipoma excision, a right hand first metacarpal fracture, and postoperative left inguinal hernia, there is no reason to belabor the impact of the VCAA on these matters, since any notice error or duty to assist omission is harmless.
Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Withdrawal of Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

On the record at the hearing in May 2014, the Veteran and his agent advised the Board that he wished to withdraw his appeals seeking compensable ratings for residuals of a right upper arm lipoma excision, a right hand first metacarpal fracture, and postoperative left inguinal hernia.  Hence, there is no allegation of error of fact or law for appellate consideration as to these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal as to these claims must be dismissed.

Claims to Reopen

A September 1989 rating decision denied service connection for situational adjustment disorder with depression based essentially on a finding that the evidence was inadequate to establish that a neurosis was acquired or aggravated in service.  The Veteran filed a notice of disagreement, and a SOC was issued in February 1990.  He did not thereafter file a substantive appeal.  Therefore, the appeal lapsed, and the September 1989 rating decision is final.  

A December 1989 rating decision confirmed a September 1989 rating decision which denied service connection for a back disability based essentially on a finding that any back problems in service were acute and transitory (no current disability).  The Veteran filed a notice of disagreement, and a SOC was issued in February 1990.  He did not subsequently file a substantive appeal or submit new and material evidence within a year following the December 1989 rating decision.  Therefore, the December 1989 rating decision is final.  

A July 1994 rating decision denied service connection for hypertension based essentially on finding that a definitive diagnosis of hypertension in service was not shown and the first finding of hypertension on November 1993 VA examination was too remote from service to be related thereto.  The Veteran filed a notice of disagreement, and a SOC was issued in May 1995.  He did not subsequently file a substantive appeal.  Therefore, the appeal lapsed, and the July 1994 rating decision is final.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that whether new and material evidence raises a reasonable possibility of substantiating the claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the September 1989 rating decision consisted of the Veteran's STRs which showed a 1981 diagnosis of depression and a May 1989 VA examination report which included a diagnosis of situational adjustment reaction with depressed mood.  [A copy of the May 1989 examination report is not in the record; this information was obtained from the February 1990 Statement of the Case (SOC)].  

The evidence of record at the time of the December 1989 rating decision consisted of the Veteran's STRs which showed treatment for complaints of back pain and a May 1989 VA examination report which included a diagnosis of history of lumbar spasm with limitation of hip movement, possible arthritis.  [A copy of the May 1989 examination report is not available for review; this information was obtained from the February 1990 SOC].  

The evidence of record at the time of the July 1994 rating decision consisted of a November 1985 STR which noted an assessment of hypertension and a November 1993 VA examination report which included a diagnosis of hypertension, controlled at this time.  [Only the first page of the examination report is in the record; it is noted that the report continues on the following page.]

Evidence received since the September 1989 rating decision include post-service VA and private treatment records and examination reports which show psychiatric diagnoses (other than PTSD).  Specifically, VA treatment records show findings of depression, personality disorder and paranoid personality disorder and a February 2011 VA examination report shows diagnoses of bipolar disorder, psychotic disorder and PTSD.  The evidence received since the September 1989 rating decision also includes SSA records which show that the Veteran was found to be disabled due to disabilities including affective mood disorders.  

The evidence received since the December 1989 rating decision include SSA records which include an April 1991 private treatment report which notes that the Veteran complained of severe spasms in his back and pain in the lumbar region which radiate down the front of his groin to his legs.  The evidence received since the December 1989 rating decision also includes VA and private X-ray and magnetic resonance imaging (MRI) reports from September 1991 to the present showing findings of moderate osteoarthritis and Schmorl's node, degenerative disc disease, and L5-S1 disc desiccation with mild posterior disc bulge and posterior central annular rent, disc bulge at L4-L5 with mild hypertrophic arthritis.  Notably, SSA records show that the Veteran sustained a work related back injury in July 1991.  

Evidence received since the July 1994 rating decision includes the Veteran's May 2014 hearing testimony, when he reported that his hypertension was manifested within the one year presumptive period.  Evidence received since the July 1994 rating decision also includes SSA records which include an April 1991 private treatment report which notes that the Veteran reported having a history of hypertension, an August 1991 private treatment report which notes that the Veteran's "BP (blood pressure) - not completely controlled," and a November 1991 treatment report which notes that the Veteran was "hypertensive on examination" and was "taking Verapamil in unknown doses."  It was further noted that he needed "more medication because his blood pressure is presently not controlled."  

When taken at face value, as is required when determining solely whether to reopen a previously denied claim, the additional evidence received since the September 1989, December 1989 and July 1994 decisions is competent evidence that relates to the matter of a nexus between the Veteran's current psychiatric (other than PTSD) and back disabilities and hypertension and his service, and raises a reasonable possibility of substantiating the claims.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."). 

Accordingly, the VA and private treatment records (including from SSA) and the Veteran's hearing testimony, considered in conjunction with the evidence previously of record and the circumstances of the Veteran's service, are new and material evidence, and the claims of service connection for psychiatric and back disabilities and hypertension must be reopened.  De novo consideration of these claims is addressed in the remand below.


ORDER

The appeals seeking compensable ratings for residuals of a right upper arm lipoma excision, a right hand first metacarpal fracture, and postoperative left inguinal hernia are dismissed.

The appeal to reopen a claim of service connection for a psychiatric disability is granted.

The appeal to reopen a claim of service connection for a back disability is granted.

The appeal to reopen a claim of service connection for hypertension is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.  

Regarding the claims for service connection, as the record contains evidence that the Veteran has a current psychiatric (other than PTSD) and back disabilities and hypertension, evidence of depression, back complaints and hypertension in service, and evidence (allegations of continuity) suggesting a nexus between current disability and his in service treatment, an examination to secure a medical opinion as to whether there indeed is such a nexus is necessary.
Regarding hypertension, secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  VBA Fast Letter 01-05 (January 16, 2001) indicates that in a claim of service connection for hypertension as secondary to PTSD, the examiner would, at a minimum, have to discuss the known risk factors for hypertension, what role they play in this particular veteran, and explain why he or she considers PTSD to be at least as likely as not the cause/or not the cause of the hypertension in this veteran.

Regarding the increased rating claims, at the May 2014 hearing (and in a June 2014 statement from the Veteran's agent), it was alleged that his service-connected hearing loss and PTSD have increased in severity since his most recent VA examinations (in February 2011 for PTSD and in January 2013 for hearing loss).  In light of the allegations of worsening (which he is competent to report), and the length of the intervening period (since the PTSD examination) a contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The record also suggests that the pertinent medical evidence in the record is incomplete.  The most recent VA treatment records associated with the record are dated in July 2013.  At the May 2014 hearing, the Veteran testified that he was receiving private treatment for hypertension.  A February 2012 VA Form 21-0820 notes that the Veteran called to report that there are records pertaining to his hearing loss claim at the John Cochran VAMC.  Records from SSA include an April 1991 private treatment report from Forest Park Medical Clinic, Inc., which notes the Veteran's back complaints and history of hypertension; it is not clear whether the records from this provider received are complete.  Finally, as noted above, the May 1989 VA back and psychiatric examination reports and a complete copy of the November 1993 VA hypertension examination report are not available for review.  Complete updated records of any VA and/or private treatment the Veteran may have received for psychiatric disability (including PTSD) and for back complaints and hypertension since his discharge from service in 1988 and for hearing loss since 2009 (one year prior to the receipt of the claim for increase) may contain pertinent information (and VA records are constructively of record), and must be secured.

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify the providers of all treatment and/or evaluation he has received for psychiatric and back complaints and for hypertension since his discharge from service in 1988 and for hearing loss since 2009 (one year prior to the filing of his claim for increase)(i.e., records of which are not already associated with the record), and to provide the releases necessary for VA to secure records of all such private evaluations or treatment.  Secure for the record complete clinical records of all evaluations and treatment from the providers identified.  Specifically obtain complete records from Forest Park Medical Clinic, Inc., and the St. Louis VAMC (beginning from his service discharge in 1988 and including the May 1989 VA back and psychiatric examination reports and the November 1993 VA hypertension examination report).  If any records are unavailable because they have been irretrievably lost or destroyed, it should be so noted for the record, with explanation.

2.  After the development sought above is completed, arrange for a psychiatric evaluation of the Veteran to determine the current severity of his PTSD and the nature and etiology of any psychiatric disability other than PTSD.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a)  Identify all current manifestations and their frequency and severity (and related impairment of social and occupational functioning) of the Veteran's PTSD.  The examiner should specifically note the presence or absence of each symptom listed in the criteria for ratings above 30 percent in the General Rating Formula for Mental Disorders (and any other symptoms of similar gravity).

(b)  Identify (by medical diagnosis) each acquired psychiatric disability entity found (other than PTSD).  If no acquired psychiatric disability is diagnosed, please reconcile that conclusion with the medical evidence in the record showing diagnoses other than PTSD.

(c)  Identify the most likely etiology for any/each acquired psychiatric disability entity other than PTSD diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's psychiatric complaints in service?

Include rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  After the development sought above is completed, arrange for the Veteran to be examined by an internist or cardiologist to determine the etiology of his hypertension.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a)  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is related to the assessment of hypertension in service?

(b)  Is it at least as likely as not (a 50 percent or greater probability) that the Vteeran's hypertension was caused or aggravated by his service-connected emphasema and/or PTSD?  

The consulting physician should include rationale for all opinions.  The explanation should include discussion of the known risk factors for hypertension.  If the hypertension is determined to not be relatedly directly  to the Veteran's and to not have been caused or aggravated by emplysema or PTSD the consulting physician should identify the risk factor/etiology for the hypertension that is considered more likely, and explain why that is so.  

4.  Thereafter, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies or tests must be done.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each back disability entity found. 

(b)  Please identify the most likely etiology for each back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that the disability is related to his back complaints in service or is it more likely attributable solely to intercurrent postservice injury?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

5.  Thereafter, arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the current severity of his hearing loss.  In addition to reporting audiometry results, the examiner should elicit from the Veteran information as to the effect his hearing loss has on his daily living, and comment on the expected impact that the degree of hearing loss found would have on occupational and social functioning (indicate whether the Veteran's complaints of functional impairment are consistent with the level of hearing acuity found).

6.  Ensure that all development sought is completed; arrange for any further development suggested (i.e., by any additional evidence received); and then review the record and readjudicate the claims remaining on appeal.  If any remains denied, issue an appropriate supplemental SOC and afford the Veteran and his agent opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


